J-S24034-17, J-S24035-17, J-S24036-17

                            2017 PA Super 117


COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
           v.                         :
                                      :
                                      :
GREGG ANDREW TCHIRKOW                 :
                                      :
                Appellant             :   No. 1602 WDA 2016

           Appeal from the Order Entered September 28, 2016
         In the Court of Common Pleas of Westmoreland County
          Criminal Division at No(s): CP-65-CR-0003939-2014

COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
           v.                         :
                                      :
                                      :
GREGG ANDREW TCHIRKOW                 :
                                      :
                Appellant             :   No. 1807 WDA 2016

             Appeal from the Order Entered October 18, 2016
         In the Court of Common Pleas of Westmoreland County
          Criminal Division at No(s): CP-65-CR-0003939-2014

COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
           v.                         :
                                      :
                                      :
GREGG ANDRES TCHIRKOW                 :
                                      :
                Appellant             :   No. 1808 WDA 2016

              Appeal from the PCRA Order October 24, 2016
         In the Court of Common Pleas of Westmoreland County
J-S24034-17, J-S24035-17, J-S24036-17



              Criminal Division at No(s): CP-65-CR-0003939-2014


BEFORE:      PANELLA, STABILE, JJ., and STEVENS, P.J.E*

OPINION BY STEVENS, P.J.E.:                             FILED APRIL 21, 2017

       This case involves three separate appeals1 from matters arising

following Gregg Andrew Tchirkow’s (hereinafter “Appellant”) pro se filing of

his first petition pursuant to the Post Conviction Relief Act2 in the Court of

Common Pleas of Westmoreland County.             For the reasons that follow, we

find that the Orders entered on September 28, 2016, and October 18, 2016,

were not final orders and that Appellant’s failure to make any coherent legal

arguments in his appellate brief and to meet other requirements prevents us

from providing meaningful review of his appeal from the PCRA Order entered

on October 24, 2016.3 Accordingly, we quash these pro se appeals.


____________________________________________


*
  Former Justice specially assigned to the Superior Court.
1
  This Court sua sponte consolidated these appeals for ease of review.
2
  42 Pa.C.S.A. §§ 9541-9546.
3
   For example, Appellant’s “Table of Authorities” lists three: “1. The
development team behind ‘Miami Vice.’ 2. The Lord our God. 3. The
‘Constitution.’” Appellant’s Brief at 2 (unnumbered). In addition, Appellant’s
Statement of Jurisdiction reads as follows:
             First I would like to say that AL Yerkovac has jurisdiction
       over the best television show of all time, “Miami Vice.” Ground
       breaking and ahead of its time. Especially the episodes directed
       by Don Johnson shot in film noir. They perfectly embody the
       steamy and sultry Miami twilight. A show most likely written by
       former cocaine dealers about cops chasing cocaine dealers. Pure
       genius.
             On a topic that is a distant second in importance, the
       Honorable Supreme Court of the United States has jurisdiction
(Footnote Continued Next Page)


                                           -2-
J-S24034-17, J-S24035-17, J-S24036-17


      The background of this case is a procedural quagmire due chiefly to

Appellant's myriad pro se filings. We confine our recitation of the procedural

history and facts to only the pertinent background we have gleaned upon

our review of the certified record as follows: In a Criminal Information filed

on October 17, 2014, Appellant and his codefendant brother, Stephen

Tchirkow, were charged with several violations of The Controlled Substance,

Drug, Device and Cosmetic Act following a shooting.4      On March 2, 2015,

Appellant entered a guilty plea to Manufacture, Delivery, or Possession with

Intent to Deliver a Controlled Substance (marijuana) and to Possession of

Drug Paraphernalia. The trial court ordered a presentence investigation and

indicated sentencing would be held within ninety (90) days. N.T. Guilty Plea,

3/2/15, at 6.

      On June 8, 2015, Appellant was sentenced to an aggregate prison

term of eighteen (18) months to thirty-six (36) months with credit for time

served along with two years’ probation to be served consecutively.

Appellant filed his “Motion to Reconsider Sentence at Count 3,” and upon

                       _______________________
(Footnote Continued)

      over the instant matter pursuant to the Constitution of the
      United States of America. However, you are free to throw in
      your own two cents.
Appellant’s Brief at 3 (unnumbered). Appellant has submitted the same brief
in support of his appeal from all three orders.
4
   35 P.S. 780-113 §§ (a)(30), (16), and (32). A separately filed charge of
Aggravated Assault was dismissed as result of the refusal of Appellant and
his brother to testify against each other at their preliminary hearing. A
Person not to possess firearm charge ultimately was dismissed as well.



                                            -3-
J-S24034-17, J-S24035-17, J-S24036-17


consideration thereof, the trial court granted the motion. In its Order filed

on June 19, 2015, the court amended its June 8, 2015, Order to reflect that

Appellant’s length of probation at Count 3 shall be one (1) year of state

probation; the court further directed that all other terms of its June 8, 2015,

Order remained the same. Appellant did not file a direct appeal, and trial

counsel’s motion to withdraw his appearance was granted on August 27,

2015.

        On February 22, 2016, Appellant filed a PCRA petition pro se.

Counsel was appointed and filed an Amended Petition for Post Conviction

Relief on April 25, 2016, wherein he averred Appellant’s constitutional rights

had been violated and that plea counsel had been ineffective.          The PCRA

court conducted an evidentiary hearing on May 26, 2016. Prior to the

commencement      thereof,   Appellant   demanded    that   Attorney    Timothy

Andrews be dismissed as his counsel. The PCRA court granted Attorney

Andrews leave to withdraw as counsel and permitted Appellant to proceed

with the evidentiary hearing pro se. N.T. PCRA Hearing, 5/26/16, at 10-12.

At the conclusion of the hearing, the PCRA court indicated Appellant would

have thirty days from the date upon which he received the transcript of the

proceeding to file a brief, and the Commonwealth was directed to respond

within thirty days thereafter.

        On June 23, 2016, Appellant filed pro se his “Petition for post

conviction relief appeal for immediate dismissal of charges and release from


                                     -4-
J-S24034-17, J-S24035-17, J-S24036-17


custody” which the PCRA court treated as an amended PCRA petition. On

July 11, 2016, the Commonwealth filed its response thereto. On July 27,

2016, Appellant filed an “Amendment to the Amended Post-Conviction Relief

Appeal Petition,” wherein he requested a second evidentiary hearing.    On

July 29, 2016, the Commonwealth filed its response to Appellant's

Amendment. On August 25, 2016, Appellant filed a pro se Motion for New

Counsel, and the PCRA court held a hearing thereon on September 9, 2016.

At that time, the PCRA court granted Appellant’s motion for appointment of

counsel and re-appointed Attorney      Andrews. Pursuant to     Appellant’s

subsequent demand, Attorney Andrews filed a motion to withdraw.

     On September 26, 2016, the PCRA court held a hearing on Attorney

Andrews’ motion to withdraw.    At that time, Attorney Andrews explained

Appellant had left a voicemail message at his office indicating he did not

want counsel to act on his behalf in the PCRA proceedings and sent a letter

directing counsel to withdraw immediately.   Appellant expressed the same

sentiment in an email sent on his behalf by his sister to Attorney Andrews;

consequently, Attorney Andrews filed his motion to withdraw.    N.T. PCRA

Hearing, 9/26/16, at 2-3. The PCRA court proceeded to conduct a colloquy

pursuant to Pa.R.Crim.P. 121 at which time it inquired as to whether




                                   -5-
J-S24034-17, J-S24035-17, J-S24036-17


Appellant understood the ramifications of proceeding pro se. Id. at 9-10.5

At various times throughout the proceeding, Appellant requested new

counsel. 6 The PCRA court stated that it had appointed him counsel as it was
                                      7
required to do. Id. at 6-8, 13.           The PCRA court further advised Appellant

that he had the choice to proceed with current court-appointed counsel or

pro se. Id. at 4-8, 11. Appellant stated that he wanted to proceed pro se.

Id. at 12. After further discussion with Appellant and Attorney Andrews, the

PCRA court found the two had no irreconcilable differences and determined

there were no substantial reasons to appoint new counsel. Id. at 14.



____________________________________________


5
  Pa.R.Crim.P. 121(C) provides that “[w]hen the defendant seeks to waive
the right to counsel after the preliminary hearing, the judge shall ascertain
from the defendant, on the record, whether this is a knowing, voluntary, and
intelligent waiver of counsel.” Pa.R.Crim.P. 121(C).
6
  In its Notice of Intention to Dismiss for Post-Conviction Collateral Relief the
PCRA court stressed that “[Appellant] has continuously and irrationally
argued with counsel and the [c]ourt during all proceedings. [Appellant] has
demonstrated to the [c]ourt that he will not cooperate with any attorney
who does not strictly follow his instructions to litigate and argue all claims
brought forth by him, despite the claims’ lack of merit.” Notice of Intention
to Dismiss for Post-Conviction Collateral Relief, filed 9/28/16, at 3 n. 1.
7
  An indigent petitioner is entitled to assistance of counsel throughout the
entire appellate process including a first petition filed pursuant to the PCRA.
Pa.R.Crim.P. 904(C); Commonwealth v. Roane, 142 A.3d 79, 100
(Pa.Super. 2016) (citations omitted). Notwithstanding, were the PCRA court
to have granted Appellant’s request for new counsel, such action would have
constituted a third court-appointed attorney. Upon our review of the record
herein, we are satisfied that the PCRA court repeatedly provided Appellant
with the assistance of competent counsel and that Appellant knowingly and
voluntarily expressed his desire to proceed pro se.




                                           -6-
J-S24034-17, J-S24035-17, J-S24036-17


       On September 28, 2016, the PCRA court filed its Notice of Intention to

Dismiss for Post-Conviction Collateral Relief. Therein, the court indicated it

had reviewed the record along with Appellant’s PCRA and Amended PCRA

petitions and ultimately concluded there were no genuine issues concerning

any material fact and that, consequently, Appellant was not entitled to relief

under the PCRA. See Notice of Intention to Dismiss for Post-Conviction

Collateral Relief, filed 9/28/16, at 3-10.       On October 12, 2016, Appellant

filed his “Response to Notice of intention to dismiss Motion for Post-

conviction Collateral Relief.” In its Order entered on October 24, 2016, the

PCRA court denied Appellant’s PCRA petition, and Appellant filed a timely

notice of appeal on November 14, 2016.

       Throughout the course of the proceeding, Appellant filed numerous pro

se motions.       Among them was his “Petition for Transcripts and Court

Records” filed on September 23, 2016.8 In its Order entered on September

28, 2016, the trial court granted in part and denied in part Appellant’s

petition and in doing so stated the following:

            This [c]ourt enclosed a copy of the G[uilty]P[lea] Hearing
       on 3/31/16 for [Appellant]. This [c]ourt enclosed a copy of the
____________________________________________


8
   While the document is time-stamped September 28, 2016, it is
accompanied by an envelope postmarked September 23, 2016; thus,
pursuant to the “prisoner mailbox rule,” we shall deem the petition to have
been filed on September 23, 2016. See Commonwealth v. Patterson, 931
A.2d 710 (Pa.Super. 2007) (discussing prisoner mailbox rule).




                                           -7-
J-S24034-17, J-S24035-17, J-S24036-17


      Sentencing Hearing on 7/10/15 for [Appellant]. This [c]ourt also
      enclosed the Motion to Withdraw hearing transcript held on
      9/26/16. Regarding the Prelim[inary] Hearing transcript held
      9/5/14, this [c]ourt informed [Appellant], that the charges were
      Dismissed and the transcript was never requested by Defense or
      C[ommon] W[ealth], the digital recording of said hearing has
      been purged per policy of the Westmoreland Co. CAO.

      Appellant filed a notice of appeal from the PCRA court’s September 28,

2016, Order with this Court on September 29, 2016. In doing so, Appellant

indicated his appeal lay from the PCRA court’s order entered on September

9, 2016, disposing of his petition for the appointment of counsel; however, a

review of the docket entries reveals that in its Order entered on September

9, 2016, the PCRA court granted Appellant’s motion for appointment of

counsel and provided that “Attorney Tim Andrews will be re-appointed as

counsel on this case. Counsel has 60 days to submit an amended brief in

support of [Appellant’s] PCRA Petition.”

      In addition, on October 11, 2016, Appellant filed a “Petition for

Records.”   Therein he requested “all crime scene photos associated with

incident #RI14-148” and indicated his belief that he is “entitled to any and

all evidence in any case that has been brought before any court on my

behalf.” Appellant posited the fact that trial counsel had not requested these

items “further proves his incompetence.”           The PCRA court ordered the

Commonwealth     to   file   a   response   to   Appellant’s   petition,   and   the

Commonwealth did so on October 13, 2016. In its Order entered on October

18, 2016, the PCRA court denied Appellant’s Petition for Records. Appellant


                                      -8-
J-S24034-17, J-S24035-17, J-S24036-17


filed a notice of appeal on October 18, 2016, wherein he indicated he was

appealing from the trial court’s order entered “on the 27th day of September,

2016, refusing to provide [Appellant] transcripts of his preliminary hearing

held on the 5th of September 2014.”

     Initially, prior to addressing any issues Appellant presents on appeal,

we must determine whether the PCRA court’s September 28, 2016, and

October 18, 2016, Orders are final orders.   As this Court recently has held:

             “The appealability of an order directly implicates the
     jurisdiction of the court asked to review the order.” Estate of
     Considine v. Wachovia Bank, 966 A.2d 1148, 1151 (Pa.Super.
     2009). “[T]his Court has the power to inquire at any time, sua
     sponte, whether an order is appealable.” Id.; Stanton v.
     Lackawanna Energy, Ltd., 915 A.2d 668, 673 (Pa.Super.
     2007). Pennsylvania law makes clear:
            [A]n appeal may be taken from: (1) a final order or
            an order certified as a final order (Pa.R.A.P. 341);
            (2) an interlocutory order as of right (Pa.R.A.P. 311);
            (3) an interlocutory order by permission (Pa.R.A.P.
            312, 1311, 42 Pa.C.S.A. § 702(b)); or (4) a
            collateral order (Pa.R.A.P. 313).
     Pennsylvania Rule of Appellate Procedure 341 defines “final
     orders” and states:
            Rule 341. Final Orders; Generally
            (a) General rule. Except as prescribed in
            subdivisions (d), and (e) of this rule, an appeal may
            be taken as of right from any final order of an
            administrative agency or lower court.
            (b) Definition of final order. A final order is any
            order that:
            (1) disposes of all claims and of all parties; or
            (2) is expressly defined as a final order by statute;
            or
            (3) is entered as a final order pursuant to subdivision
            (c) of this rule.
            (c) Determination of finality. When more than
            one claim for relief is presented in an action, whether
            as a claim, counterclaim, cross-claim, or third-party

                                      -9-
J-S24034-17, J-S24035-17, J-S24036-17


             claim...the trial court...may enter a final order as to
             one or more but fewer than all of the claims...only
             upon an express determination that an immediate
             appeal would facilitate resolution of the entire case.
             Such an order becomes appealable when entered. In
             the absence of such a determination and entry of a
             final order, any order...that adjudicates fewer than
             all the claims...shall not constitute a final order[.]
      Pa.R.A.P. 341(a)–(c). [Thus,] [u]nder Rule 341, a final order
      can be one that disposes of all the parties and all the claims, is
      expressly defined as a final order by statute, or is entered as a
      final order pursuant to the trial court's determination under Rule
      341(c).

Bloome v. Alan, 154 A.3d 1271, 1273-74 (Pa.Super. 2017) (citation

omitted).

      Instantly, Appellant’s petition for transcripts and his petition for

records were filed while his PCRA petition was pending. Accordingly, until

Appellant obtained the PCRA court’s determination of finality of his PCRA

petition, this Court lacked jurisdiction to entertain the appeals as filed. For

this reason, we quash Appellant’s purported appeals from the Orders

entered on September 28, 2016, and October 18, 2016; however, as

Appellant’s timely appeal from the PCRA court’s Order of October 24, 2016,

was an appeal from a final order, we next turn to a consideration of the

issues Appellant presents with regard thereto.

      Initially, we note that Appellate briefs must conform materially to the

requirements of the Pennsylvania Rules of Appellate Procedure, and this

Court may quash or dismiss an appeal if the defect in the brief is substantial.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005);


                                    - 10 -
J-S24034-17, J-S24035-17, J-S24036-17


Pa.R.A.P. 2101. Although this Court is willing to construe liberally materials

filed by a pro se litigant, a pro se appellant enjoys no special benefit.

Accordingly, pro se litigants must comply with the procedural rules set forth

in the Pennsylvania Rules of the Court.      Commonwealth v. Lyons, 833

A.2d 245, 251-52 (Pa.Super. 2003). “This Court will not act as counsel and

will not develop arguments on behalf of an appellant.” Coulter v.

Ramsden, 94 A.3d 1080, 1088 (Pa.Super. 2014).

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:

      Rule 2111. Brief of the Appellant

      (a) General Rule. --The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the
      following matters, separately and distinctly entitled and in the
      following order:
            (1) Statement of jurisdiction.
            (2) Order or other determination in question.
            (3) Statement of both the scope of review and the
      standard of review.
            (4) Statement of the question involved.
            (5) Statement of the case.
            (6) Summary of argument.
            (7) Statement of the reasons to allow an appeal to
      challenge the discretionary aspects of a sentence, if applicable.
            (8) Argument for the appellant.
            (9) A short conclusion stating the precise relief sought.
            (10) The opinions and pleadings specified in Subdivisions
      (b) and (c) of this rule.
            (11) In the Superior Court, a copy of the statement of
      errors complained of on appeal, filed with the trial court
      pursuant to Rule 1925(b), or an averment that no order
      requiring a statement of errors complained of on appeal
      pursuant to Pa.R.A.P. 1925(b) was entered.




                                    - 11 -
J-S24034-17, J-S24035-17, J-S24036-17


Pa.R.A.P. 2111(a)(1)–(10) (emphasis added). Rules 2114 through 2119

detail the material to be included in briefs on appeal. See Pa.R.A.P. 2114–

2119. Specifically, Rule 2119 addresses the argument section of appellate

briefs and provides, in part, as follows:

      Rule 2119. Argument

      (a)   General rule. The argument shall be divided into as many
            parts as there are questions to be argued; and shall have
            ... such discussion and citation of authorities as are
            deemed pertinent.

Pa.R.A.P. 2119(a).

      It is well-established that “[w]hen issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present

specific issues for review, a court will not consider the merits thereof.”

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa.Super. 1981).

      Herein, Appellant's brief not only fails to provide any coherent legal

arguments, but it also utterly fails to comply with our rules of appellate

procedure. For example, Appellant’s “Statement of Question[s] Presented”

reads verbatim as follows:

      Whether or not armed banditos can break into and ransack a
      wounded man’s Home, file false paperwork in a pirate court,
      plant false propaganda in the local media outlets to bias public
      opinion and a potential jury, then assigning a money grubbing
      bootlicking saboteur, Michael Dematt, to derail a case all while
      you are severely injured, held in solitary confinement and denied
      your legally prescribed psychiatric medication, releasing the
      scum who shot you in your own home, essentially rewarding
      them for their act of drunken violence.




                                     - 12 -
J-S24034-17, J-S24035-17, J-S24036-17


     Finally, assigning another saboteur for a PCRA hearing, that, at
     the behest of the district attorney purposefully tries to bungle
     your release. When you catch them in the act, you are denied
     counsel outright; they ran out of bootlicking saboteurs.

     And, whether or not delicious freshly squeezed Florida orange
     juice should be the new natural beverage.


Appellant’s Brief at 6 (unnumbered) (unnecessary capitalization and boldface

type omitted).

     In addition, the entirety of Appellant’s argument is comprised of one

sentence: “I have been abducted and the cost of my captivity are, at this

very moment, being extorted from the good people of the United States and

being used to fund terrorism.” Id. at 9 (unnumbered).

     Because of the considerable defects in Appellant’s brief, we are unable

to perform appellate review. We, thus, quash the appeal from the PCRA

Order entered on October 24, 2016.

     Appeals quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2017




                                   - 13 -